DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 7-15 and 21-23 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the claim limitation “wherein the control circuit is configured to activate the transducer assembly based on an increase in the first force relative to the first threshold while the second force is below the second threshold, and wherein the control circuit is configured to activate the transducer assembly based on an increase in the second force relative to the second threshold while the first force is below the threshold.”
The examiner has cited Faller (US 2015/0164531), as the most pertinent prior art reference. Faller teaches a similar surgical instrument comprising several of the claimed limitations. The identified prior art describes a surgical instrument comprising an ultrasonic blade; an arm pivotable relative to the ultrasonic blade between an open position and a closed position; a transducer assembly coupled to the ultrasonic blade configured to ultrasonically oscillate the ultrasonic blade; and a control circuit coupled to the transducer assembly, as discussed in the non-final office action dated 06/14/2021.
Faller fails to teach that the transducer assembly comprises at least two piezoelectric elements; a first sensor configured to sense a first force as the arm transitions to the closed 
Examiner has cited Mumaw (US 2016/0121143 A1), Artale (US 2012/0083786), and Houser (US 2012/0116381 A1), as other pertinent prior art references, which teach claimed limitations absent from Faller.
Mumaw teaches a surgical instrument comprising a transducer assembly comprising at least two piezoelectric elements configured to ultrasonically oscillate an ultrasonic blade.
Artale teaches a surgical instrument comprising a first sensor configured to sense a first force as an arm transitions to a closed position.
Houser teaches a surgical instrument comprising a second sensor configured to sense a second force as an arm transitions to an open position and a control circuit coupled to the second sensor, the control circuit configured to activate the transducer assembly according to the second force sensed by the second sensor relative to a second threshold.
However, upon further consideration and the amended claims, these references, whether taken individually or in combination together, fail to teach the added limitation 
Similarly, these references, whether taken individually or in combination together, fail to teach the limitations “the control circuit configured to: activate the transducer assembly based on the first force exceeding a first threshold while the second force is below a second threshold; activate the transducer assembly based on the second force exceeding the second threshold while the first force is below the first threshold; and deactivate the transducer assembly based on the first force being below the first threshold and the second force being below the second threshold” as indicated in claim 21, and “the control circuit configured to: determine a state of the arm based on the first force sensed by the first sensor relative to a first threshold and the second force sensed by the second sensor relative to a second threshold, wherein the state comprises an open state, an in-between state, and a closed state; and activate the transducer assembly based on the state of the arm” as indicated in claim 22.
Furthermore, no other pertinent prior art reference was found that would overcome the deficiencies of these references taken either individually or in combination together. Therefore, Examiner asserts there is no motivation (either in this reference or elsewhere in the art) for making such specific and significant modifications thereto. Claims 8-15 and 23 are allowed due to their respective dependencies on claims 7 and 22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/N.S.B./             Examiner, Art Unit 3794                                                                                                                                                                                           
/MICHAEL F PEFFLEY/             Primary Examiner, Art Unit 3794